Citation Nr: 0510173	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-203 04	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $7,841.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active service from February 1964 to January 
1967 and from June 1970 to July 1974.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2002 decision by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied waiver of recovery of an 
overpayment of VA improved pension benefits in the amount of 
$7,841.00.


FINDINGS OF FACT

1.  The appellant failed to promptly and properly report to 
VA additional income. Her actions resulted in the creation of 
the overpayment at issue.

2.  The evidence does not show that the appellant acted in 
bad faith.

3.   The facts are in relative equipoise as to whether 
obtaining the waiver and recovery of the overpayment would be 
against equity and good conscience.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA improved death 
pension benefits is not precluded by a finding of bad faith 
on the part of the appellant; and recovery of the overpayment 
of improved death pension benefits in the amount of $7,841.00 
to the appellant would be against equity and good conscience.  
38 U.S.C.A. §§ 5107(b), 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.963, 1.965, 3.102 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), are relevant to chapter 51 of 
title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

Moreover, because this decision effects a grant (waiver of 
recovery of an overpayment of VA improved death pension 
benefits in the amount of $7,841.00) of the benefit sought on 
appeal, appellate review may be conducted without prejudice 
to the appellant, Bernard v. Brown, 4 Vet. App. 384 (1993), 
and it is unnecessary to further analyze the impact of recent 
changes to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

II.  Background

In her April 2000 application for benefits including improved 
death pension, the appellant reported a net worth of $650.00.  
She reported that she was not receiving any benefits from the 
Social Security Administration, and that her gross monthly 
income from all sources was $0.00.  She listed a total debt 
of $948.00 owed for cremation to a mortuary.  She responded 
"no" to queries regarding whether claims had been filed 
because of the death of the veteran.

The record shows that the RO established the appellant's 
entitlement to VA death pension benefits in October 2000.  In 
a letter that month, the RO notified the appellant that her 
claim for VA improved death pension was granted, and that 
starting May 1, 2000, she was entitled to $502.00 monthly.  
At that time, she was also notified that her pension rate 
depended on her reported income and her status as a surviving 
spouse with no dependents.  The RO indicated that the 
determination was based on an income of $0.00 from all 
sources including earnings, Social Security, and from 
retirement.  The letter also notified the appellant that she 
should tell the RO right away if any one of the following 
happens: her income changes, she gains a dependent, her net 
worth increases (cash, bank accounts, investments, and real 
estate except her home), or if she moved.

In February 2002, the appellant submitted an Eligibility 
Verification Report (EVR), in which she reported $23,114.32 
in employment wages in 2001.  She reported that she received 
zero dollar amounts of income from other sources.  She also 
reported zero values for all asset categories.  In that 
report she also reported that the amount of unreimbursed 
medical expenses paid in 2001 was $2,569.22.  The break-down 
details of that amount are listed in an associated medical 
expense report submitted at that time.

In a notice dated in March 2002, the appellant was informed 
of a determination that the reported wages of $23,114.32 for 
2001 would cause a termination of her VA improved pension, 
and cause a large overpayment in her account, because of 
excess income as of January 1, 2001, when VA began counting 
her wages.

In June 2002, the appellant filed a request for a waiver of 
recovery of the overpayment.  At that time, the appellant 
provided a VA Form 5655, Financial Status Report.  That 
report enumerated components of the appellant's average 
monthly income and expenses, and assets and debts.  The 
income and expense section of the report shows she reported 
that monthly net income ranged from $1,320.00 to $1,485.00, 
and her reported average total monthly expense was $2,235.00.  
She reported that net monthly income less expenses ranged 
from minus $915 to minus $750.

In the asset section, she reported zero values for cash in 
bank and on hand, and for other assets including stocks and 
bonds and real estate.  She reported having one automobile 
valued at $12,670.06.  The debt section of the report shows 
that the appellant reported five debts totaling $17,544.65 in 
original amount of debt, and $16,377.62 in current unpaid 
balance, including $12,670.06 owed to Household Auto Finance.  
The amount due monthly to Household Auto Finance was listed 
as $297.44.  She indicated that the remaining four debts were 
all in collection and she was unable to make payments.

In August 2002, the Committee on Waivers and Compromises 
(Committee) at the RO notified the appellant of a decision 
that month to deny the appellant's request for waiver of 
indebtedness of $7,841.00.  That decision was made on the 
basis of a finding of bad faith on the appellant's part in 
the creation of the indebtedness.  The decision held that, 
when bad faith is found, waiver is precluded by law.  
Accordingly, the Committee concluded that the entire original 
debt of $7,841.00 must be collected.

In September 2002, the appellant filed a notice of 
disagreement with that determination, claiming that she had 
notified VA that she made more than $502.00 a month, and that 
therefore there was no bad faith on her part.

In October 2002, the appellant provided a Financial Status 
Report.  The income and expense section of the report shows 
that she reported a monthly net income of $1,320.00, and a 
reported average total monthly expense of $2,235.02, 
resulting in a balance (monthly net income less total monthly 
expenses) of minus $915.02. 

In the Asset section, she reported zero values for all assets 
except for an automobile valued at  $12,670.06.  The section 
of the report shows that the appellant reported five debts 
totaling $17,544.65 in original amount of debt, and 
$16,377.62 in current unpaid balance, including $12,670.46 
owed to Household Auto Finance.  The amount due monthly for 
Household Auto Finance was listed as $297.44.  She indicated 
that the remaining four debts were all in collection and she 
was unable to make payments.  The appellant indicated that 
she had never been adjudicated bankrupt.

In a statement received in October 2002, and dated on October 
27, 2000, the appellant stated "per our conversation on the 
above date [October 27, 2000], I have worked since June 12, 
2000.  I earn more than $502.00 a month."

III.  Analysis

In cases where there is no fraud, misrepresentation, or bad 
faith on the claimant's part with respect to the overpayment 
at issue, waiver of recovery of a debt to VA may be granted 
pursuant to 38 U.S.C.A. § 5302(a) (West 2002).  In such 
cases, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) (West 
2002) and 38 C.F.R. §§ 1.963(a), 1.965(a) (2004).

However, VA law precludes waiver of recovery of collection of 
any indebtedness where any one of the following elements is 
found to exist: (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  For 
misrepresentation, there must be willful misrepresentation of 
a material fact or willful failure to disclose a material 
fact.  The misrepresentation must be more than non-willful or 
mere inadvertence.  38 C.F.R. §§ 1.962(b), 1.965(b).  "Bad 
faith" refers to "unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense."  38 C.F.R. § 
1.965(b)(2).  Conduct by a claimant undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.; see also Richards 
v. Brown, 9 Vet. App. 255, 257-58 (1996).

First, as discussed below, there is no evidence of fraud, bad 
faith, or a willful misrepresentation of a material fact or 
willful failure to disclose a material fact in conjunction 
with the creation of the overpayment.  Further, the Board 
notes that the appellant has not disagreed with the 
Committee's determination regarding the creation of the 
overpayment.  The Board concludes that the debt was properly 
created.

In the November 2001 decision, the Committee held that the 
appellant's failure to timely provide income information, 
knowing that this would create an overpayment,  and her 
acceptance of VA pension based on the omission of that 
information, showed an intent to seek an unfair advantage, 
constituting bad faith.

For a finding of bad faith, the Court stated in Richards that 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, must be shown.  In this case, however, 
the Board finds that the appellant did not seek an unfair 
advantage knowing the likely consequences.  

The evidence shows that at the time of her application for 
improved VA death pension benefits in April 2000, the 
appellant reported that she had no income.  She was notified 
of the grant of benefits in October 2000.  On the first EVR 
submitted, in February 2002, she reported her income for 
2001.  There is no indication that she tried to conceal the 
fact that she began working and receiving wages.  She has 
asserted that she called and notified VA in October 2000 that 
she began work in June 2000, and followed up with this 
information in a letter.  Although a copy of the letter was 
not received until October 2002, it was dated in October 
2000, and is similar to another note (on a different matter) 
received by VA in 2000.  There is no direct evidence that she 
intentionally attempted to deceive VA in order to receive 
benefits.  Therefore, the Board is unable to find that the 
appellant's actions represented bad faith in her dealings 
with VA.

Accordingly, the Board concludes that waiver of the original 
debt is not precluded by law, because the indebtedness did 
not result from fraud, misrepresentation, or bad faith, any 
of which would constitute a legal bar to granting the 
requested waiver.  See 38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.962(b), 1.965(b) (2004).  The Board must therefore 
determine if recovery of the overpayment would be against 
equity and good conscience, thereby permitting waiver under 
38 U.S.C.A. § 5302(a) (West 2002) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2004).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government. In 
making this determination consideration will be given to the 
following elements, which are not all-inclusive:

(1) Fault of the debtor, where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults, weighing fault of the debtor against 
VA fault.

(3) Undue hardship, whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment, failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) 
(2004).

The following is a discussion of the analysis of these 
factors and the Board's conclusion.

i.  Fault of the Debtor

The actions of the appellant resulted in the creation of the 
overpayment.  She went to work soon after her husband's 
death, and there is no record that she notified VA at the 
proximate time of the change in income.  Thus, here the 
appellant is at fault.  See 38 C.F.R. § 1.965(a)(1).  Whether 
she did call to notify VA of her change in income in October 
2000 is undocumented, but credible, given the copy of the 
purported note.  Moreover, at the first time she was required 
to submit an EVR, in early 2002, she correctly notified VA of 
her income and did not attempt to conceal factors which would 
cause a termination of pension and creation of an 
overpayment.

ii.  Balancing of faults

If fault is to be assessed, it must be based on the fact that 
the appellant continued to accept benefits when she should 
have known they were too high.  This is mitigated by the fact 
that her death benefit was quite close to the disability 
compensation her husband had been receiving during his 
lifetime, and may not have appeared clearly excessive to her.

iii.  Undue Hardship 

The February 2002 EVR indicates that the appellant had 
received $23,114.32 in wages in 2001, and had unreimbursed 
medical expenses paid in 2001 of $2,569.22.  She also listed 
$0.00 for assets.  

In the June 2002 Financial Status Report, the appellant 
reported that her monthly net income ranged from $1,320.00 to 
$1,485.00, and her reported average total monthly expense was 
$2,235.00.  Amounts of monthly expense listed for various 
categories, including rent, food, utilities and other living 
expenses do not appear to be unreasonable.  She reported that 
net monthly income less expenses ranged from minus $915 to 
minus $750.  

In the asset section of the June 2002 Financial Status 
Report, she reported zero values for cash in bank and on 
hand, and for other assets including stocks and bonds and 
real estate.  Her only reported asset was one automobile 
(Cavalier) valued at $12,670.06.  The debt section of the 
report shows that the appellant reported five debts totaling 
$16,377.62 in current unpaid balances, including $12,670.06 
owed to Household Auto Finance.  The amount due monthly for 
Household Auto Finance was listed as $297.44.  She indicated 
that the remaining four debts were all in collection and she 
was unable to make payments.

In an October 2002 Financial Status Report, the appellant 
reported similar income, expense, asset and debt amounts.  
That report showed that net monthly income less expenses was 
minus $915.  She continued to have no assets except for an 
automobile, and debts totaling $16,337.62 of unpaid balance.

On review, given that the appellant's monthly expenses exceed 
her current income, it is not feasible for her to make 
payments on the amount owed to VA for the overpayment solely 
from income.  VA would normally look to the appellant's 
assets and expect her to liquidate assets to provide cash to 
make payment to VA.  In this case, however, all reporting by 
the appellant shows that she has no assets which could be 
liquidated except for her automobile.  There is no evidence 
of record conflicting with this report.  The Board does not 
believe that it would be fair or appropriate to require the 
appellant to liquidate her assumed mode of transportation.  
This could have a strong adverse effect on her ability to 
work and cause further hardship.
 
iv.  Defeat the Purpose 

Although the appellant reported a monthly net income ranging 
from $1,485 to $1,320, her corresponding net monthly income 
less expenses results in amounts of minus $915 to minus $750.  
Further there are no significant assets from which to 
withdraw cash to make repayment otherwise.  There is no 
evidence to the contrary.  Therefore, the purposes of 
providing supplemental continuous income for the spouse of a 
deceased veteran would be defeated if the overpayment is not 
waived.

v.  Unjust Enrichment and Changing Position to One's 
Detriment 

The appellant would be unjustly enriched were she not 
required to refund the overpayment, as it is clear that she 
was not entitled to this money in the first place because of 
her excessive income.  Also, there is no indication that her 
position changed to her detriment or that, in reliance on the 
overpayment, she relinquished a valuable right or incurred a 
legal obligation.

In conclusion, the Board must weigh all the above-mentioned 
factors in determining whether, in equity and good 
conscience, the appellant is entitled to waiver of recovery 
of the overpaid benefits.  38 C.F.R. § 1.963 (2004).  In sum, 
the evidence indicates that the appellant was at fault in the 
creation of her debt, and that she would be unjustly enriched 
were she not required to refund the overpayment.  However, 
this should be balanced against the fact that she did not 
attempt to hide her income or mislead VA, willingly coming 
forward with the information leading to the finding of 
overpayment.  In addition, the appellant's employment income 
is only modest and is exceeded by expenses.  Her income is so 
limited that any meaningful attempt to recover the 
overpayment would clearly endanger her ability to provide for 
the basic necessities of life.  Further, she already has 
sizeable debts, and is having significant difficulty making 
payments on those debts given her income.  Moreover, she has 
no financial, real estate or other assets, other than her 
automobile, from which to obtain money through liquidation to 
pay for those debts or her VA overpayment.  Selling her 
automobile to obtain cash would most likely only worsen her 
financial situation further.  Although she was unjustly 
enriched by the overpayment and the overpayment did not 
change her position to her detriment, recovery could be said 
to nullify the objective for which benefits were intended.

The Board finds that the evidence for and against granting 
the waiver on the ground that recovery of the overpayment 
would be against equity and good conscience is approximately 
evenly balanced.   The "benefit of the doubt" rule, requiring 
that a claim be granted when the evidence for and against a 
claim is in relative equipoise, applies to all claims, and 
not just those for service connection or the degree of 
disability.   See 38 U.S.C.A. § 5107(b) (West 2002) ("Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant") (emphasis added); 38 C.F.R. § 3.102 (2004) 
("When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant") (emphasis 
added).  Thus, entitlement to waiver of recovery of the 
$7,841.00 overpayment to the appellant is warranted.  Her 
claim, therefore, is granted.





ORDER

Entitlement to waiver of recovery of the overpayment of VA 
improved death pension benefits in the originally calculated 
amount of $7,841.00 is granted.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


